         Case 8-20-08047-ast           Doc 3      Filed 04/15/20        Entered 04/15/20 12:23:30




Ilan D. Scharf
Jeffrey P. Nolan
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017-2024
Telephone: (212) 561-7700
Facsimile: (212) 561-7777
ischarf@pszjlaw.com
jnolan@pszjlaw.com

Counsel for the Plaintiff,
Howard M. Ehrenberg in his capacity
as Liquidating Trustee of Orion Healthcorp, Inc., et al.,

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                :
In re:                                                          :   Chapter 11
                                                                :
ORION HEALTHCORP, INC1.                                         :   Case No. 8-18-71748 (AST)
                                                                :
                       Debtors.                                 :   (Jointly Administered)
                                                                :
HOWARD M. EHRENBERG IN HIS CAPACITY                             :
AS LIQUIDATING TRUSTEE OF ORION                                 :   Adv. Pro. No. 8-20-08047 (AST)
HEALTHCORP, INC., ET AL.,                                       :
                                                                :
Plaintiff,                                                      :
                                                                :
v.                                                              :
                                                                :
JOHN J. LYNCH DBA BOYNTON                                       :
& BOYNTON,                                                      :
                                                                :
Defendant(s).                                                   :


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.


DOCS_LA:328938.1 65004/003
        Case 8-20-08047-ast       Doc 3     Filed 04/15/20    Entered 04/15/20 12:23:30




                  STIPULATION FOR EXTENSION OF TIME TO ANSWER
                        COMPLAINT OR OTHERWISE RESPOND

        Plaintiff and Defendant, each by and through their respective undersigned attorney,

hereby stipulate and agree to extend the time for Defendant to answer, move or otherwise

respond to Plaintiff’s complaint as provided for herein:

        1.       On March 13, 2020, Plaintiff filed a complaint [Dkt. No. 1] against Defendant.

        2.       The Summons [Dkt. No. 2] was issued by the Clerk’s Office on March 16, 2020.

        3.       On March 16, 2020, Defendant was served with the summons and complaint.

Defendant does not challenge personal jurisdiction and waives any objection to service of

process in this adversary proceeding.

        4.       Defendant does not waive any other defenses, objections or challenges which it

may bring in this action other than as expressly stated in the previous paragraph.

        WHEREFORE, the parties agree that the time by which Defendant is required to

answer, move or otherwise respond to the Complaint is hereby extended through and including

May 15, 2020.

Dated: April 15, 2020                          Dated: April 15, 2020

PACHULSKI STANG ZIEHL & JONES LLP              AKERMAN LLP
Attorneys for Plaintiff Howard M.              Counsel for Defendant John J. Lynch dba
Ehrenberg in his capacity as Liquidating       Boynton & Boynton
Trustee of Orion Healthcorp, Inc., et al


By:      /s/ Jeffrey P. Nolan                  By:     /s/ Thomas B. Fullerton
      Ilan D. Scharf, Esq.                             Thomas B. Fullerton
      Jeffrey P. Nolan, Esq.                           (Pro Hac Vice Motion Forthcoming)
      780 Third Avenue, 34th Floor                     71 South Wacker Drive|, 47th Floor
      New York, NY 10017                               Chicago, IL 60606
      Tel: (212) 561-7700                              Tel: 312 634 5726
      Email: ischarf@pszjlaw.com                       Email: thomas.fullerton@akerman.com
               jnolan@pszjlaw.com




DOCS_LA:328938.1 65004/003
